Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 12, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145816(58)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  ______________________________                                                                                      Justices


  JOHN TER BEEK,
            Plaintiff-Appellee,                                     SC: 145816
                                                                    COA: 306240
  v                                                                 Kent CC: 10-011515-CZ

  CITY OF WYOMING,
             Defendant-Appellant.
  ______________________________/

          On order of the Chief Justice, the motion by plaintiff-appellee to extend the time
  for filing his appeal brief is GRANTED. The brief received on July 30, 2013, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 12, 2013
                                                                               Clerk